[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This matter comes before the court on a petition seeking a writ of habeas corpus. The petitioner is a Connecticut State prisoner who is challenging his status as a security risk group safety threat member (SRGSTM), and the due process procedures in Connecticut with the hearings classifying him as SRGSTM.
It is well established law that petitioner cannot state, as a CT Page 4626 basis for habeas corpus relief, a cognizable claim relative to his safety threat classification. Abed v. Commissioner ofCorrection, 43 Conn. App. 176 (1996).
The court also concludes, from the evidence presented, that the petitioner was given the opportunity to go to a disciplinary hearing, but he chose not to go. Instead, petitioner plead guilty and received forty-five days loss of good time.
The court does not accept his argument that he didn't understand English.
The petitioner has failed to meet his burden of proof in this case.
The petition is dismissed.
Mihalakos, J.